DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/20, 10/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN 201710910377.4 on 09/29/2017. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al(US 20080148042 A1) in view of Ogura et al(US 20140298042 A1).


acquiring, by the control terminal, an encryption key ([0022]; The registration data further comprises a command encryption key, not shown, which corresponds with the command decryption key at the client device 10, 100, as well as other data relating to the status of the IT policy applied to the device, the date and time of last communication between the server 40 and the device 10, 100, and information regarding the associated mailbox and mail server for the user.); 
generating, by the control terminal, an encrypted control command by encrypting the control command using the encryption key ([0022] Commands that are transmitted from the server system 40 to the client device 10, 100 are encrypted by the command encryption key.); and 
transmitting the encrypted control command to the computing device([0022] Commands that are transmitted from the server system 40 to the client device 10, 100 are encrypted by the command encryption key.).
Brown does not exclusively discloses, encryption key according to present time. However, Ogura teaches, an encryption key according to present time (Ogura FIG 7 s201, S205 and associated text;) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Brown’s method with teaching of Ogura in order to protecting a privacy (Ogura [0004]).


determining the present time when a request to send the control command is detected (Brown [0032] At a later time, if it is determined to be desirable to wipe and/or disable the target client device 10, 100, then an administrator or other authorized user may instruct the server system 40 to transmit the command to the device 10, 100. An example of a user interface for carrying out this process is provided at FIG. 5b. Note: timestamp for deleted… ); determining an initial encryption key according to the present time (Ogura FIG 7 s201, S205 and associated text; ); and generating the encryption key based on a first algorithm and the initial encryption key, wherein the first algorithm comprises a hash algorithm (Ogura Abstract;  an encryption key updater to update an encryption key at every predetermined period based on the secret key and time information, an encryption key storage to store the encryption key, an encryptor to generate encrypted data by encrypting the consumption using the encryption key stored in the encryption key storage,; FIG 7 S205 and associated text; ).  Motivation would be same as stated in claim 1. 

With regards to claim 3, 8 Brown further discloses,, adding a time stamp to the encrypted control command before transmitting the encrypted control command to the computing device (FIG 5A, 5B process timestamp).

With regards to claim 4, 9 Brown further discloses, triggering the computing device to decrypt the encrypted control command and execute the control command (FIG 4 310, 320 and associated text; [0026] A command decryption module at the client device .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al(US 20080148042 A1).

With regards to claim 11, Brown discloses, An electronic device for obtaining a control command from a control terminal (FIG 1 100 and associated text; Note: server is cntol terminal and client 10/100 is electronic device), comprising: at least one processor: and a memory. communicably connected with the at least one processor, for storing instructions executable by the at least one processor, wherein execution of the instructions by the at least one processor causes the at least one processor to: 
receive an encrypted control command by the computing device ([0026]; A command decryption module at the client device 10, 100, for example one of the modules 424N shown in FIG. 6, receives via the transceiver 411 an incoming message comprising a command at step 300. In the preferred embodiment, the message comprises a packet consisting of the command; either the command itself is encrypted, or the message is encrypted, by the command encryption key.), 
wherein the encrypted control command is generated by a control terminal and carries a control command ([0026] It will be appreciated that receipt and execution by the client device 10, 100 of a command from the server system 40 will therefore be carried out in the following manner, which is generally illustrated in FIG. 4 with reference to a so-called "kill" command for wiping at least a portion of the data stored on the client device 10, 100 and disabling at least a portion of the applications executable at the client device.); 
acquire a decryption key by the computing device([0025] Because the command decryption key is provided by the authoritative server system 40, in the preferred embodiment when the server system 40 ceases to be the authoritative server for that client device);
acquire the control command by decrypting the encrypted control command using the decryption key (FIG 4 310 and associted text; [0026]; The command decryption module decrypts the message using the command decryption key to extract the command at step 310. ); and 
execute the control command by the computing device when the encrypted control command is successfully decrypted (FIG 4 320 and associated text;). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Brown’s preferred embodiments with teaching of other embodiments in order to preventing access to data stored on a mobile device by unauthorized users (Brown [0002]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al(US 20080148042 A1) in view of Ogura et al(US 20140298042 A1).

With regards to claim 12, Brown further discloses, wherein execution of the instructions by the at least one processor causes the at least one processor to: 
determine a receiving time when the encrypted control command is received (Brown [0032] At a later time, if it is determined to be desirable to wipe and/or disable the target client device 10, 100, then an administrator or other authorized user may instruct the server system 40 to transmit the command to the device 10, 100. An example of a user interface for carrying out this process is provided at FIG. 5b. [0022];  Note: timestamp for deleted…); 
Brown does not but Ogura teaches,
acquire an initial decryption key according to the receiving time (Ogura FIG 7 s201, S205 and associated text;); and 
process the initial decryption key to generate the decryption key according to a second algorithm, wherein the second algorithm comprises a hash algorithm (Ogura Abstract;  an encryption key updater to update an encryption key at every predetermined period based on the secret key and time information, an encryption key storage to store the encryption key, an encryptor to generate encrypted data by encrypting the consumption using the encryption key stored in the encryption key storage,; FIG 7 S205 and associated text; [0062] Here, H1(x, y) is a one-way function or a keyed hash function taking inputs x and y. For example, the one-way function is sha-1, md5, sha256, etc., and the keyed hash function is hmac, omac, etc.). It would have been .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al(US 20080148042 A1) in view of Ogura et al(US 20140298042 A1) and Xu et al(US 20180302461 A1).

With regards to claim 14, Brown in view of Ogura discloses, and execution of the instructions by the at least one processor causes the at least one processor to: determine an initial decryption key according to the time stamp (Ogura FIG 7 s201, S205 and associated text;); and generate the decryption key according to a second algorithm and the initial decryption key, wherein the second algorithm comprises a hash algorithm (Ogura Abstract;  an encryption key updater to update an encryption key at every predetermined period based on the secret key and time information, an encryption key storage to store the encryption key, an encryptor to generate encrypted data by encrypting the consumption using the encryption key stored in the encryption key storage,; FIG 7 S205 and associated text; [0062] Here, H1(x, y) is a one-way function or a keyed hash function taking inputs x and y. For example, the one-way function is sha-1, md5, sha256, etc., and the keyed hash function is hmac, omac, etc.).

Brown in view of Ogura do not but Xu teaches, wherein the encrypted control command further carries a time stamp (FIG 1 s101 and associated text;) It would have .

Allowable Subject Matter
Claims 5, 10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498